Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/15/2021.  These drawings are approved for entry.
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Foley et al in vie of Burich et al is the closest combination to the claimed invention but fails to teach the claimed invention as a whole comprising a processor, video input data associated with an exercise class; receiving, with the processor, a first indication of a first workout activity being performed at a first time and for a first duration in the video input data and a second indication of a second workout activity being performed at a second time and for a second duration in the video input data; generating a segmented timeline comprising a visual representation of the exercise class, the segmented timeline having an overall length corresponding to an overall duration of the exercise class, a first segment having a first segment length corresponding to the first duration, and a second segment having a second segment length corresponding to the second duration, wherein the segmented timeline includes first visual indicia representative of the first workout activity and second visual indicia representative of the second workout activity; and generating, with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784